DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 07/18/2022, is acknowledged.  
Claims 1-16 are pending in this action.  Claims 1-12 have been amended.  Claims 1-16 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/IB2019/060693, filed December 12, 2012, which claims benefit of foreign priority to IP102018000011125, filed December 14, 2018.  No English translation of the certified copy of priority application has been received.  Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file.  37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 comprises the typographic error “above 5.5 shellac” that needs to be corrected to “above 5.5, shellac” or as needed for clarity.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 (dependent on claim 1) recites the limitation “wherein the monolithic matrix comprises shellac”.  To this point, it is noted that independent claim 1 discloses monolithic matrix comprising an active agent, hydroxypropyl methylcellulose (HPMC) having viscosity of 3-5000 mPa*s, HPMC having viscosity of 13,500-280,000 mPa*s, a methacrylic acid (co)polymer(s) and shellac.  Therefore, it is unclear how the dependent claim 8 narrows the scope of the claim 1 upon which it dependents.  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al., US 2005/0095292 (hereinafter referred to as Benjamin), Ku et al., US 2008/0199518 (hereinafter referred to as Ku), Saoud et al., US 2019/0038561 (priority date 06/21/2017; hereinafter referred to as Saoud), and Loeches Blas et al., US 2013/0273156 (hereinafter referred to as Loeches Blas).
Benjamin teaches controlled release oral solid dosage forms/tablets comprising active agent/aplindore (Para. 0005, 0016-0018), wherein said dosage forms include a core, a layer(s) on the core, and an outer enteric coating, and wherein the active agent can be in the core and/or in the layer(s) (Claims 1-13; Para. 0027-0030, 0041, 0081, 0094; Example 6 as applied to claims 1-3, 12).  
Benjamin teaches that the core and the layers may include rate controlling polymers, and specifically teaches the use of the cores comprising (i) 20-60 wt% of at least one high viscosity HPMC, e.g., Methocel K4M or Methocel E4M (viscosity of 4,000 cP), Methocel K15M (viscosity of 15,000 cP), Methocel K100M (viscosity of 100,000 cP), and (ii) 20-60 wt% of at least one low viscosity HPMC, e.g. Methocel K100LV (viscosity of 100 cP), Methocel E50LV (viscosity of 40-60 cP), Methocel E5 (viscosity of 5 cP), Methocel E15LV (viscosity of 15 cP) as release rate controlling agents and/or matrix forming polymers (Claims 7-9, 12-13, 19; Para. 0041-0044, 0051-0053, 0059-0060, 0078, 0079 as applied to claims 1-3, 10).
Benjamin teaches that one can use such release rate controlling agents as water soluble polymer, pH dependent, and/or pH independent polymers such as polymethacrylates, methacrylic acid copolymers (e.g., Eudragit RS, Eudragit RL), cellulose acetate phthalate, ethyl cellulose, high viscosity HPMC, or combination thereof for providing desired release of the active agent (Claims 6; Para. 0050, 0054, 0078, 0086 as applied to claims 1-7, 10-11). 
Benjamin does not teach the use of shellac (claims 1, 8, 9), and also does not specifically teach the use of pH-dependent polymers into the core or in the coating that are soluble at a specific pH (claims 9, 13-16). 
Ku teaches controlled release beads comprising a cores that may include an active agent in combination with water-soluble or water-swellable inert material e.g., HPMC, a layer(s) on the core that may include an active agent, and an outermost layer comprising ethyl cellulose (Abstract; Para. 0007-0030, 0225, 0255).  Ku also teaches that for the core and/or layers one can use high viscosity matrix comprising HPMCs such as Methocel K4M, Methocel K15M, Methocel K100M, Methocel E4M, and low viscosity matrix comprising HPMCs such as Methocel K100LV, Methocel E50LV, Methocel E5, Methocel E15LV; and also methacrylic acid copolymers, shellac, cellulose acetate phthalate, HPMC acetate phthalate, ethyl cellulose, etc. for providing sustained release of active compound (Claims 8-14, 42, 43, 44-48, 75-78; Para. 0257).
Saoud teaches gastro-resistant controlled release oral dosage forms/tablets comprising a core comprising an active agent and an enteric coating (Title; Abstract; Para. 0078, 0279, 0359), that also may include a controlled release coating located between the core tablet and the enteric coating (Claims 14, 15; Para. 0283).  
Saoud teaches the use of the core comprising a mixture of (i) a low viscosity hypromellose/HPMC with a viscosity of 15-100 mPas and (ii) a high viscosity HPMC with a viscosity of 100,000 mPas, wherein each HPMC is a controlled release or sustained-release grade and has a methoxy content of 19-24% and a hydroxypropoxy content of 4-12% (Claims 18, 19; Para. 0083-0084, 0281, 0407).  
Saoud teaches that the enteric coating may include at least one polymeric controlled release agent with a dissolution property at pH greater than 5.5, pH 6.0 or 6.5, e.g., methacrylic acid copolymer dispersion Eudragit L30D55 (claim 22; Para. 0087-0089, 0279-0280, 0408).  Saoud further teaches the use of ethyl cellulose, shellac, methacrylic acid copolymer, cellulose acetate phthalate, HPMC acetate succinate as release controlling agents (Para. 0284,0410).  
Loeches Blas teaches controlled release oral dosage forms/tablets comprising a core comprising a drug and gastro­resistant outer coating (Claim 1; Abstract; Examples 1-3), wherein (a) said core comprises (i) 40-90wt% of the drug/mesalazine; and (ii) a matrix comprising of a mixture of HPMC having a viscosity of less than 200 mPa.s and HPMC having a viscosity higher than 200 mPa.s (Para. 0015-0016, 0020) for providing desired drug release; and other additives (Para. 0043); and (b) said gastro-resistant outer coating comprises a pH-dependent release polymer(s), i.e., that are insoluble at the highly acidic pH found in the stomach, but will do it in the higher pH environment present in the small intestine as at a pH above 5.5 or in the colon as at a pH above 7.0, e.g., methacrylic acid copolymers/Eudragit  (Para. 0035, 0040).  Loeches Blas teaches that the use of a high-viscosity grade HPMC as a matrix former allows swelling the core upon absorption of the gastric fluid and the gradual erosion over a time period of hours, since it increases the gel strength, whereas the addition of low viscosity grade HMPC avoids an initial burst release of the active ingredient from the matrix, thus allowing consistent erosion (Para. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include release controlling polymers/agents as taught by cited prior art into the core matrix comprising a mixture of low viscosity and high viscosity HPMC.  One would do so with expectation of beneficial results, because the cited prior art teaches that (i) core matrix comprising low and high viscosity HPMC can be used for avoiding an initial burst release of the drug from the matrix upon absorption of the gastric fluid and for providing gradual drug release over hours, whereas (ii) additional release controlling agents (having a solubility at a specific pH) can be used for providing a desired drug release rate and a targeted drug delivery to a specific location (pH) in gastrointestinal tract (e.g., small intestine and/or colon).  Pertinent prior art provides a strong support to the examiner’s positions.  
With regard to the concentrations instantly claimed (claims 10, 11), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0312226 - teaches controlled release tablets comprising a matrix comprising an active agent and sustained release materials such as cellulose ethers (e.g., HPMC having a low viscosity and a high viscosity), shellac, acrylic and/or methacrylic (co)polymers, ethyl cellulose, etc. (Para. 0125, 0155), and also may include a sustained release coating comprising methacrylate copolymers, methacrylic acid copolymers soluble at pH 6-7, ammonium methacrylate copolymers, etc. (Para. 0145-0148).
US 2016/0193155 – teaches controlled release tablets comprising a core and a coating (Para. 0032-0037), wherein the core comprises a drug (Para. 0068), low-viscosity HPMC/Methocel E5 and high-viscosity HPMC/Methocel K15 MCR (falling within the viscosities of claim 1), and methacrylate (co)polymers as release controlling agents (Para. 0072); and wherein the coating comprises ethyl cellulose (Para. 0010, 0014-0017; Examples 8 and 9). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/312,974; (2) copending Application No. 17/312,979; and (3) copending Application No. 17/413,013. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A controlled-release solid oral pharmaceutical composition comprising one or more active ingredients in a core and an outer coating of said core, wherein: (a) the core comprises: (i) a monolithic matrix containing an active ingredient, at least one HPMC having a viscosity of 3-5000 mPa.s at 2% in H2O at 20°C; at least one HPMC having a viscosity of 13,500-280,000 mPa.s at 2% in H2O at 20°C; at least one methacrylic polymers/copolymers, and/or shellac, cellulose acetate phthalate, HPMC acetate succinate, or (ii) a monolithic matrix as defined above adjacent to an immediate-release layer comprising the same active ingredient as contained in the monolithic matrix; (b) the outer coating comprises a layer comprising ethyl cellulose, or a gastroresistant layer, or a layer comprising ethyl cellulose which in turn is coated with gastroresistant polymers. 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 03/18/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
Applicant argues that cited prior art by Benjamin discloses reservoir systems, i.e., the systems that consist of a central core, made up of the medicament loaded with traditional excipients, surrounded by semipermeable membrane (i.e., a coating) that controls the release of the active ingredient from the core, that is not “monolithic matrix” as instantly claimed.
In response to applicant’s argument, as has been stated previously, neither the claims nor specification provide a specific definition for the term “monolithic matrix”.  Further, the term “monolithic matrix” is well known in the field and nearly all currently marketed monolithic (mono meaning single, lith is stone or block of material taken to mean a single unit/tablet) oral dosage forms fall into one of the following two technologies: (i) hydrophilic/hydrophobic/inert matrix systems consisting of a rate controlling polymer matrix through which the drug is dissolved/dispersed; and (ii) reservoir (coated) systems where drug-containing core is enclosed within a coating(s) (Tiwari et al. cited previously).  The instant claims disclose compositions comprising a core that may be coated with immediate release layer and an outer coating (claim 1, point (ii)) or only with an outer coating (claim 1, point (i)).  Therefore, instant claims disclose the compositions that have a core and additional coating layers.  Benjamin as well as other cited prior art teach dosage forms/compositions that include a core, a layer(s) on the core, and an outer enteric coating, wherein the active agent can be dispersed in the core and/or in the layer(s), and wherein said dosage forms can be in form of tablets.  Therefore, applicant’s arguments are not persuasive and clarification is required.  
Applicant is advised to clarify the claim language and/or clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615